Title: To Alexander Hamilton from Marquis de Lafayette, 15 April [1781]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander



Susquehana [Maryland] April the 15th [1781]
Dear Hamilton

You are so sensible a fellow that you Can Certainly Explain to me what is the Matter that New York is given up, that our letters to france go for nothing, that while the french are coming I am going; this last matter gives great Uneasiness to the Minister of france. All this is not Comprehensible for me, who Having Been long from Head Quarters Have lost the Course of Intelligences.
Have You left the family, my dear Sir? I suppose so, But from love to the General for whom you know my affection [I] Ardently wish it was not the Case. Many many Reasons Conspire to this desire of Mine. But if you do leave it, and if I go to Exile, Come and partake it with me.
Yours
L.f.

This letter is for you alone, except my Best Regards which I adress to your lady.

